4 F.Supp. 732 (1933)
In re LOUIS ELTING, Inc.
District Court, S. D. New York.
September 21, 1933.
*733 *734 *735 *736 *737 Cohen & Wedeen, of New York City (Sidney Wedeen, of New York City, of counsel), for Style Headgear Co. et al.
Ward & Palzer (by Nathaniel J. Palzer), all of New York City, for Irving Trust Co., amicus curiæ.
WOOLSEY, District Judge.
These petitions to review are dismissed.
The learned referee's admirable certificate comprehensively covers the situation herein, and I have not anything to add thereto *738 except (1) a reference to the very recent decision of the Circuit Court of Appeals for this circuit in Matter of Bronx Ice Cream Company, Inc., 66 F.(2d) 620, and (2) to observe that as Sidney Wedeen, Esq., voted for the Irving Trust Company such of his claims as were not properly excluded by the referee as insufficient, he cannot now be heard to complain of the appointment of the Irving Trust Company as trustee by the referee on a vote divided in numbers. By so doing he waived such right. A provisional vote cannot be recognized as preserving it.